In the

      United States Court of Appeals
                     For the Seventh Circuit
                          ____________________  

No.  13-­‐‑2467  
ANDREW  RICHARDSON,  
                                                            Plaintiff-­‐‑Appellant,  
                                         v.  

CITY  OF  CHICAGO,  ILLINOIS,  et  al.,  
                                                         Defendants-­‐‑Appellees.  
                          ____________________  

            Appeal  from  the  United  States  District  Court  for  the  
              Northern  District  of  Illinois,  Eastern  Division.  
              No.  08  C  4824  —  Virginia  M.  Kendall,  Judge.  
                          ____________________  

    ARGUED  JANUARY  15,  2014  —  DECIDED  JANUARY  22,  2014  
                  ____________________  

    Before  FLAUM,  EASTERBROOK,  and  ROVNER,  Circuit  Judges.  
     EASTERBROOK,   Circuit   Judge.   While   off   duty   from   his   job  
as  a  police  officer,  Darrin  Macon  argued  with  Andrew  Rich-­‐‑
ardson  about  Macon’s  former  girlfriend.  Macon  fired  his  gun  
at   Richardson   but   missed.   When   on-­‐‑duty   police   officers   ar-­‐‑
rived,   Macon   said   that   Richardson   had   struck   him   with   a  
baseball   bat.   Richardson   was   arrested   and   charged   with   as-­‐‑
sault   and   battery.   After   the   charges   were   dismissed,   Rich-­‐‑
ardson  filed  this  suit  making  39  claims  under  42  U.S.C.  §1983  
2                                                                  No.  13-­‐‑2467  

and  state  law  against  Chicago,  Macon,  the  arresting  officers,  
and  others.  
    Chicago  prevailed  before  trial  because  municipalities  are  
not   vicariously   liable   under   §1983,   and   the   district   judge  
found   that   none   of   the   City’s   own   policies   (including   its  
training  regimens)  is  constitutionally  deficient.  See  Monell  v.  
New   York   City   Department   of   Social   Services,   436   U.S.   658  
(1978).   The   other   claims   went   to   trial,   and   all   defendants  
other  than  Macon  won.  The  jury  decided  in  Richardson’s  fa-­‐‑
vor   on   one   claim,   concerning   the   shot   Macon   fired,   and  
awarded   $1   in   nominal   damages   plus   $3,000   in   punitive  
damages.   Macon   did   not   appeal—nor   did   Chicago,   which  
under  Illinois  law  must  indemnify  Macon  for  the  $1  but  not  
the   punitive   award—but   the   main   event   of   the   case   lay  
ahead:  a  request  for  attorneys’  fees  under  42  U.S.C.  §1988.  
    Richardson  asked  for  more  than  $675,000  in  fees.  The  dis-­‐‑
trict   judge   ultimately   awarded   about   $123,000.   2013   U.S.  
Dist.   LEXIS   78677   (N.D.   Ill.   June   5,   2013).   First   she   excluded  
time   that   counsel   had   devoted   to   unsuccessful   motions   (or  
the  unsuccessful  response  to  Chicago’s  motion  for  summary  
judgment  under  Monell).  The  judge  then  observed  that  Rich-­‐‑
ardson’s  lawyers  had  not  kept  time  sheets  in  a  way  that  al-­‐‑
low  the  identification  of  hours  spent  pursuing  claims  against  
the   defendants   who   won   at   trial,   or   indeed   to   unsuccessful  
claims  against  Macon.  Because  non-­‐‑compensable  time  could  
not   be   separated   out,   the   district   judge   decided   that   the  
lodestar  (the  number  of  hours  times  the  market  rate  for  each  
hour)  should  be  cut  across  the  board.  But  what  was  the  right  
reduction?   The   judge   noted   that   Richardson   had   asked   for  
$500,000   in   settlement   and   rejected   a   generous   offer,   then  
asked   the   jury   for   $200,000,   yet   recovered   only   $3,001.   That  
No.  13-­‐‑2467                                                                    3  

result  was  a  flop,  the  judge  reckoned,  even  though  it  techni-­‐‑
cally   makes   Richardson   a   “prevailing”   party.   See   Farrar   v.  
Hobby,  506  U.S.  103  (1992).  
     If  the  jury  had  stopped  with  the  $1  in  nominal  damages,  
then  under  Farrar  an  award  of  attorneys’  fees  would  be  un-­‐‑
warranted.  But  the  $3,000  in  punitive  damages  was  enough,  
in  the  judge’s  view,  to  justify  some  attorneys’  fees.  The  judge  
thought  that  a  roughly  80%  reduction  from  the  lodestar  ap-­‐‑
propriate   in   light   of   the   modest   success   counsel   had  
achieved   for   Richardson.   The   district   court   ordered   Macon  
personally—but  not  the  City  of  Chicago—to  pay  Richardson  
$123,165.24  under  §1988.  The  court  also  ordered  Richardson  
to  reimburse  Chicago’s  costs  under  Fed.  R.  Civ.  P.  54(d)(1).  
     Macon  did  not  file  a  notice  of  appeal.  But  in  response  to  
Richardson’s   appeal,   Macon   (in   his   role   as   appellee)   main-­‐‑
tains   that   the   award   should   have   been   against   Chicago   ra-­‐‑
ther  than  against  him  personally.  His  decision  not  to  appeal  
means,  however,  that  we  cannot  alter  the  judgment  to  make  
it  more  favorable  to  him.  See,  e.g.,  Greenlaw  v.  United  States,  
554   U.S.   237   (2008);   El   Paso   Natural   Gas   Co.   v.   Neztsosie,   526  
U.S.  473  (1999).  
    Richardson,   like   Macon,   wants   Chicago   added   as   a  
judgment   debtor   on   the   award   of   attorneys’   fees   (though  
Richardson  does  not  want  Macon’s  liability  ended).  Yet  Chi-­‐‑
cago’s  only  substantive  obligation  is  to  indemnify  Macon  for  
the   nominal   award.   That   obligation   rests   on   state   law,   but  
we  put  to  one  side  the  fact  that  §1988  deals  with  parties  who  
have   prevailed   on   federal   claims.   Cf.   Graham   v.   Sauk   Prairie  
Police   Commission,   915   F.2d   1085   (7th   Cir.   1990)   (discussing  
the  possibility,  not  raised  by  Richardson’s  briefs,  that  a  state  
indemnification   statute   may   include   attorneys’   fees   inde-­‐‑
4                                                                   No.  13-­‐‑2467  

pendent   of   §1988).   We   also   bypass   Richardson’s   failure   to  
object   to   a   magistrate   judge’s   recommendation   that   Macon  
alone  be  liable  for  attorneys’  fees.  See  Thomas  v.  Arn,  474  U.S.  
140   (1985);   Video   Views,   Inc.   v.   Studio   21,   Ltd.,   797   F.2d   538  
(7th   Cir.   1986).   It   is   enough   to   rely   on   Farrar,   which   holds  
that   establishing   an   entitlement   to   nominal   damages   does  
not  justify  an  award  of  attorneys’  fees  under  §1988.  So  even  
if  we  assume  that  Chicago’s  obligation  runs  directly  to  Rich-­‐‑
ardson  (to  whom  Chicago  wrote  a  check  for  $1),  rather  than  
to   Macon,   Richardson   is   not   entitled   to   anything   from   Chi-­‐‑
cago  under  §1988.  
    Quite  the  contrary,  Richardson  must  pay  the  City’s  costs  
under   Rule   54(d)(1),   just   as   the   district   court   held.   Rule   54  
entitles   prevailing   parties   to   recover   their   costs.   Chicago  
prevailed  against  Richardson  under  §1983  when  the  district  
court   granted   its   motion   for   summary   judgment   under   Mo-­‐‑
nell,  and  it  prevailed  at  trial  on  all  state-­‐‑law  claims.  State  law  
requires  Chicago  to  cover  the  $1  award,  given  the  jury’s  spe-­‐‑
cial   verdict   that   Macon   acted   under   color   of   state   law   be-­‐‑
cause   he   had   a   City-­‐‑issued   weapon,   which   the   Police   De-­‐‑
partment   requires   its   officers   to   carry   when   off   duty.   That  
verdict   was   not   a   victory   by   Richardson   against   Chicago,  
however;  it  was  a  victory  by  Richardson  against  Macon,  and  
by  Macon  against  Chicago.  
     Richardson  asks  us  to  treat  the  “state  actor”  verdict  as  at  
least  a  moral  victory  vis-­‐‑à-­‐‑vis  Chicago,  which  may  lead  it  to  
take  greater  care  in  the  future  when  selecting  and  supervis-­‐‑
ing  police  officers.  Costs  (and  fees)  do  not  follow  moral  vic-­‐‑
tories,  however;  they  depend  on  concrete  judgments  that  al-­‐‑
ter  legal  relations.  See  Buckhannon  Board  &  Care  Home,  Inc.  v.  
West   Virginia   Department   of   Health   &   Human   Resources,   532  
No.  13-­‐‑2467                                                                   5  

U.S.   598   (2001).   Chicago   won   a   judgment   against   Richard-­‐‑
son,  not  the  other  way  around,  so  the  award  of  costs  to  Chi-­‐‑
cago   was   proper.   See   also   First   Commodity   Traders,   Inc.   v.  
Heinold  Commodities,  Inc.,  766  F.2d  1007,  1015  (7th  Cir.  1985).  
     The   principal   remaining   question   is   whether   a   district  
court   may   reduce   attorneys’   fees   across   the   board   to   reflect  
limited  success,  when  the  lawyers’  records  do  not  permit  the  
court  to  decide  which  hours  were  devoted  to  winning  claims  
and  which  to  losing  ones.  Richardson  contends  that  percent-­‐‑
age   reductions   are   never   allowed.   He   relies   principally   on  
Riverside  v.  Rivera,  477  U.S.  561  (1986),  which  held  that  a  dis-­‐‑
trict   judge   may   not   routinely   limit   attorneys’   fees   under  
§1988  to  a  fixed  percentage  of  the  recovery  (such  as  ⅓  of  the  
damages,  along  the  lines  of  a  contingent-­‐‑fee  contract).  Yet  a  
rule  that  fees  may  not  be  capped  at  a  percentage  of  the  plain-­‐‑
tiff’s   recovery   differs   from   a   rule   that   a   district   judge   never  
can  award  fees  based  on  a  percentage  of  the  lawyer’s  bill.  
    The  appropriate  fee  under  §1988  is  the  market  rate  for  the  
legal  services  reasonably  devoted  to  the  successful  portion  of  
the   litigation.   See,   e.g.,   Pennsylvania   v.   Delaware   Valley   Citi-­‐‑
zens’  Council  for  Clean  Air,  483  U.S.  711  (1987);  Hensley  v.  Eck-­‐‑
erhart,   461   U.S.   424   (1983).   If   an   attorney’s   billing   records  
permit  the  calculation  of  the  hours  devoted  to  the  claims  on  
which  the  plaintiff  prevailed,  then  all  a  judge  need  do  is  de-­‐‑
termine  the  market  rate  for  an  hour  of  the  lawyer’s  time  and  
whether   the   fee   generated   by   multiplying   the   hours   by   the  
rate  is  reasonable  in  relation  to  the  value  of  the  case  (which  
can  include  precedential  value  as  well  as  the  plaintiff’s  mon-­‐‑
etary   recovery).   See   Hensley,   461   U.S.   at   440.   But   when   the  
lawyer’s   billing   records   do   not   permit   time   to   be   allocated  
between  winning  and  losing  claims,  estimation  is  inevitable.  
6                                                                  No.  13-­‐‑2467  

     No  algorithm  is  available.  Some  legal  time  will  be  a  joint  
cost   of   winning   and   losing   claims   alike;   it   is   compensable  
despite   the   losses.   If   the   winning   and   losing   claims   are   just  
different   legal   theories   in   support   of   the   same   relief,   again  
full   compensation   is   proper.   But   losing   claims   seeking   dif-­‐‑
ferent   or   additional   relief,   or   damages   against   different   de-­‐‑
fendants,  usually  add  some  marginal  expenses  to  the  litiga-­‐‑
tion.   A   judge   could   try   to   estimate   how   much   time   would  
reasonably  have  been  devoted  to  the  winning  claims,  had  no  
clunkers  been  presented.  But  if  that  attempt  would  be  futile  
(the  district  judge  here  permissibly  reached  that  conclusion),  
there   is   nothing   to   do   but   make   an   across-­‐‑the-­‐‑board   reduc-­‐‑
tion   that   seems   appropriate   in   light   of   the   ratio   between  
winning   and   losing   claims.   As   Hensley   put   it,   a   court   may  
“identify  specific  hours  that  should  be  eliminated,  or  it  may  
simply  reduce  the  award  to  account  for  the  limited  success.”  
Id.  at  436–37.  Just  as  a  percentage  increase  may  be  added  to  a  
lodestar   to   reflect   exceptionally   good   results,   see   Perdue   v.  
Kenny  A.,  559  U.S.  542  (2010),  so  a  percentage  decrease  may  
be   applied   to   reflect   poor   results.   See,   e.g.,   Cooke   v.   Stefani  
Management   Services,   Inc.,   250   F.3d   564,   570   (7th   Cir.   2001)  
(50%   across-­‐‑the-­‐‑board   reduction   was   within   district   judge’s  
discretion);  Spegon  v.  Catholic  Bishop  of  Chicago,  175  F.3d  544,  
558–59  (7th  Cir.  1999)  (same).  
     The  jury  gave  Richardson  1.5%  of  what  he  sought  at  trial.  
This   was   a   dismal   outcome;   Richardson   rued   rejecting   de-­‐‑
fendants’  settlement  offers.  He  prevailed  against  only  one  of  
nine   defendants.   He   lost   38   of   his   39   claims.   The   district  
judge  concluded  that  chunks  of  the  litigation  had  been  over-­‐‑
staffed,  with  multiple  lawyers  doing  tasks  that  a  single  law-­‐‑
yer  could  have  accomplished  more  economically.  Despite  all  
of  this,  the  judge  awarded  Richardson  approximately  18%  of  
No.  13-­‐‑2467                                                                      7  

the  fees  his  legal  team  requested  (or  about  20%  after  reduc-­‐‑
tions   for   time   that   confidently   could   be   traced   to   losing  
claims).   An   award   of   some   $123,000   is   generous   in   relation  
to  Richardson’s  recovery.  It  cannot  be  condemned  as  too  low  
under   the   deferential   standard   applicable   to   appellate   re-­‐‑
view.  See  Pickett  v.  Sheridan  Health  Care  Center,  664  F.3d  632,  
639  (7th  Cir.  2011);  cf.  Pierce  v.  Underwood,  487  U.S.  552,  571  
(1988).  
     In   Estate   of   Enoch   v.   Tienor,   570   F.3d   821   (7th   Cir.   2009),  
we  held  that  a  district  court  could  not  take  a  meat  cleaver  to  
the   requested   attorneys’   fees   when   the   recovery   ($635,000)  
was  “spectacular  …  in  the  realm  of  prison-­‐‑related  litigation”  
(id.  at  822)  just  because  plaintiff  had  asked  the  jury  for  an  ab-­‐‑
surd  award  of  $5  million.  No  one  could  think  that  Richard-­‐‑
son’s  award  of  $3,001  is  spectacularly  high  or  that  a  verdict  
well   below   what   he   could   have   had   in   settlement   reflects   a  
significant  victory.  
    Richardson’s   other   arguments   have   been   considered   but  
do  not  require  discussion.  
                                                                         AFFIRMED